Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 1 of 7



   SE
  EMA Financial, LLC v. Pharmagreen Biotech Inc., No. 20 Civ. 5662
Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 2 of 7
Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 3 of 7
Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 4 of 7
Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 5 of 7
Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 6 of 7
                  Case 1:20-cv-05662-LGS Document 64 Filed 04/19/21 Page 7 of 7




Dated: April 19, 2021
       New York, New York
